DETAILED ACTION
This is the Office action based on the 16709430 application filed December 10, 2019, and in response to applicant’s argument/remark filed on March 1, 2021.  Claims 1-16 and 21-24 are currently pending and have been considered below.  Applicant’s cancellation of claims 17-20 acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the 2 film formed from the Si precursor elements S (contributed from the first gas) combining with O* radical particles O (contributed from the second gas)” in paragraph 0034 that the second gas etches away the protective layer and a portion of the substrate at a bottom portion of the pattern at the same time.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation. 
Claims 22, 23 and 24 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession 
Claims 2-13, 21-22 and 24 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12 and 14-16 rejected under 35 U.S.C. 103 as obvious over Kushibiki et al. (U.S. PGPub. No. 20100240217), hereinafter “Kushibiki”, and as evidenced by Yin et al. (U.S. PGPub. No. 20130299920, para. 0037):--Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 21: Kushibiki teaches a method of patterning, comprisinga) providing a substrate comprising amorphous carbon layer 51, and a mask comprising photoresist layer 53 and BARC layer 52 having an opening formed on the amorphous carbon layer 51 (Fig. 5C, [0070-0075]) in a process chamber (Fig. 3);b) supplying aminosilane SiH3(NHC(CH3)3) into the chamber, wherein the aminosilane is adsorbed to the photoresist layer 53 (Step S3 in Fig. 2, [0035, 0076]);c) stopping the supplying of aminosilane, then purging the chamber (Step S5 in Fig. 2, [0034]);d) supplying oxygen plasma to the substrate to oxidize the adsorbed aminosilane to form silicon oxide layer on the sidewall of the opening ([0077]);e) stopping the supplying of oxygen plasma, then purging the chamber ([0037]); f) repeating step b-e a plurality of times, such as several hundreds of times (Fig. 2, [0038, 0043]).        Although Kushibiki does not teach the oxygen plasma would etch the amorphous carbon layer 51 at the same time it forms the silicon oxide layer on the sidewall of the opening, since oxygen plasma would etch amorphous carbon, as evidenced by Yin et 
Claim 13 rejected under U.S.C. 103 as being unpatentable over Kushibiki as applied to claim 1 above, and further in view of Yabe et al. (U.S. PGPub. No. 20150361550), hereinafter “Yabe”.--Claim 13: Kushibiki teaches a method of forming silicon oxide by using aminosilane and oxygen plasma as shown above.  Kushibiki fails to teach that step b) and d) may be performed in different chambersYabe teaches a method of forming silicon oxide on a plurality of substrates simultaneously, comprising loading a plurality of substrates on a plurality of stations on a rotary table, supplying aminosilane to the first station to adsorbed on the substrate, rotating rotary table so that the substrate passing under purge gas showerhead to a second station where oxygen species are supplied to the substrate to react with the adsorbed aminosilane to form silicon oxide ([0051-0062]).Therefore one of ordinary skill in the art would be motivated to use the method taught by Yabe to form the silicon oxide in the invention of Kushibiki because this would enable process multiple substrates simultaneously, thus improve manufacturing efficiency. 
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this argument is not persuasive.  Kushibiki implies this feature, as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713